[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
In this negligence action the court after trial found for the defendants Mary Ann Blanchard, Herbert Blanchard and Daniel Blanchard because plaintiff did not sustain his burden of proof.
The court also found that on May 25, 1990 the defendant Chris K. Blanchard was negligent and reckless in a confrontation out on the lawn of the house at 168 Jerry Road, East Hartford, Connecticut (the House) and as a result the plaintiff's right thumb was injured. At that time Chris K. Blanchard, the son of Mary Ann and Herbert Blanchard, was a resident of the House which was owned by his parents.
Plaintiff was and is a police officer and for part of his duties he must use his right hand as his major hand even though he is left-handed.
As a result of the injury to his right thumb plaintiff lost $8,585.25 in wages and had to spend $5,016.40 for medical treatment. He underwent surgery to reconstruct parts of his right thumb. Thereafter he still had a 30% permanent disability of his right thumb.
Judgement may enter for plaintiff against Chris K. Blanchard only for $35,000.
N. O'Neill, J. CT Page 1431-ZZ